Citation Nr: 1001817	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a spine disability.

3.  Entitlement to service connection for a hip disability to 
include as secondary to a spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The appellant served on active duty from March 1945 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to service 
connection for PTSD and for a back injury.  This matter also 
arises from a May 2006 rating decision that denied 
entitlement to service connection for a hip condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Further development is necessary before further appellate 
review.  

Although a reply from the National Personnel Records Center 
(NPRC) in August 2004 stated that the appellant's service 
treatment records were fire-related and there were no service 
treatment records or Surgeon General Office (SGO) records, 
the record contains the appellant's service treatment records 
which were received in November 1952 in connection with an 
earlier claim for dental treatment.  

Subsequent requests to the NPRC to secure additional service 
treatment records, Army hospital records, SGOs, or 
sick/morning reports pertaining to a claimed back and hip 
injury in service were unsuccessful.  An August 2005 reply 
from NPRC noted that all available remarks on the appellant 
were mailed.  Attached was an extract from the Army Service 
Forces at Hammond General Hospital, Modesto, California, 
showing that the appellant was assigned to the 85th WAC 
Hospital Co. effective in late July 1945.  A formal finding 
of unavailability of service records was made in September 
2005 and indicated that the appellant was so notified by 
letter that same month.  

The appellant claims that she had to report the incident to 
the officer of the day at the hospital and requested that the 
hospital records be obtained.  She submitted information from 
the Internet showing that Hammond General Hospital was closed 
in December 1945.  The appellant has located a National 
Archives and Records Administration property record list 
showing a liquidation file of Hammond General Hospital is in 
storage and requested that the records be obtained.  However, 
the Board finds that a remand to request those records is not 
necessary.  The appellant is competent to report that she 
suffered a kick to her back and hip in service resulting in a 
fall and sought treatment for that injury during service and 
the Board accepts that the claimed incident occurred.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The appellant asserts that she suffered injury to her back 
and hip from the kick and fall incurred in service and that 
her current spine and hip disabilities are residuals of that 
incident.  Post service medical evidence shows a compression 
fracture of the thoracic spine at T11 and degenerative 
changes in the lower thoracic spine, status post left hip 
fracture in April 1991, and osteoarthritis affecting her 
hips.  She has complaints of pain in her lower back and hips.  
The absence of a medical opinion addressing these issues 
requires an examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The appellant has claimed she received treatment for her back 
and hip at the VA medical center in Walla Walla, Washington 
in the 1970's.  A September 2009 reply to a request for such 
records stated that the information requested was not 
available.  However, the reply shows the request was made for 
records under the appellant's current name.  The record 
indicates that the appellant has had multiple divorces and it 
is not clear that the name she was using in the 1970s was the 
same as her current name.  Additional information should be 
requested from the appellant as to the name she used at the 
time of treatment in the 1970s at the Walla Walla VA medical 
center.  If the information provided indicates a name or 
names other than the one for which the request was made, 
another request for the records should be made.  Given that 
the VA medical records are relevant to the issue on appeal, 
the Board must return the case to obtain these records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The appellant has claimed entitlement to service connection 
for a hip disability as a result of an injury in service, 
however, it is not clear for which hip service connection is 
sought or if she is claiming a bilateral hip disability.  
Clarification of the claim should be requested from the 
appellant as to which hip service connection is claimed or is 
she claiming a bilateral hip disability.  

In addition, in a February 2006 statement the appellant has 
indicated that the hip was weakened by a back injury which 
was a result of being kicked by a patient in service.  The 
appellant is essentially claiming two etiological theories 
for the same disability, a hip disability.  A claim for the 
same disability premised on two separate and distinct 
theories is the same claim, not a new claim.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).  Her statement is considered 
as an informal claim for a hip disability secondary to a 
service-connected disability.  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.

Although a spine disability is not currently service-
connected, as the appellant is seeking service connection for 
a spine disability, she should be provided appropriate notice 
with regard to a claim of secondary service connection.  If 
service connection is granted for a spine disability, then 
the RO should consider the appellant's entitlement to 
secondary service connection for a hip disability under the 
prior and revised version of 38 C.F.R. § 3.310.  See 38 
U.S.C.A. § 5103(A) (West 2002).

In addition, the appellant filed a claim for PTSD in May 2004 
and reported psychiatric symptoms.  Claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  As 
such, the Board has recharacterized the issue on appeal as 
shown on the title page.

With the appellant's May 2004 claim, she submitted a PTSD 
questionnaire secondary for personal assault.  She described 
that at Hammond General Hospital in Modesto, California, she 
worked on two wards, psychiatric and trauma.  She saw awful 
things that had happened to soldiers, such as missing limbs, 
paraplegics, and also saw Veterans getting psychiatric shock 
treatments for combat fatigue and shell shock.  They were so 
ill and terrified to get treatment.  One of them was so upset 
that after coming out of shock treatment, from a gurney he 
kicked the appellant and she went flying "head over heels" 
down the hallway.  There were also female nurses coming 
through the hospital who had been prisoners of war of the 
Japanese.  They had been hit, raped, had bamboo in 
fingernails, broken bones, etc.  She was the same age as them 
and it affected her a lot.  She identified that hospital 
records would provide information concerning the incidents.  
The Veteran indicated that she experienced episodes of 
depression and anxiety for years and still did.  

At a VA examination for PTSD in October 2004, the examiner 
stated that the claims file lacked anything that supported 
the Veteran's claim.  There was not a PTSD questionnaire or 
any other documentation of the diagnosis that she was 
claiming was disabling her.  However, as the record shows 
that a PTSD questionnaire was received with the appellant's 
claim in May 2004, it was most likely in the claims file at 
the time of the VA examination.  In April 2008, the appellant 
stated that the examiner had not referred to the PTSD issues 
about which she had written.  Once VA undertakes the effort 
to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The appellant also submitted a PTSD questionnaire in February 
2006 wherein she again stated that she had suffered a back 
injury after being kicked across a hallway by a patient after 
his shock treatment.  She witnessed horrific things and 
related some of the previously mentioned events but also 
stated that a German prisoner of war died while she held him, 
and she saw a named soldier with a bullet wound injury to his 
head.  She indicated that she had visits to a medical or 
counseling clinic or dispensary and increased use of over the 
counter medication, aspirin.  In a statement accompanying the 
form, the appellant reported having symptoms of anger, 
difficulty trusting people, depression, isolation, low 
tolerance to stress, problems with authority, difficulty 
sleeping, multiple divorces, gastrointestinal conditions, 
hypertension and heart problems.  In her substantive appeal, 
the appellant stated that her spirits were down in service.  
The Board finds that her claimed stressor events due to her 
job in the military hospital are established but the 
sufficiency of the stressor is a medical determination.  In 
light of Clemons, the Board finds that an examination and 
opinion is necessary as to whether any current psychiatric 
disorder is related to the appellant's service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the appellant appropriate 
notice for entitlement to service 
connection for a hip disability on a 
secondary basis to a service-connected 
disability to include the prior and 
revised version of 38 C.F.R. § 3.310.  

2.  Request that the appellant clarify for 
which hip she is seeking service 
connection or if the claim is for a 
bilateral hip disability.  

3.  Request that the appellant provide 
information regarding the name(s) under 
which she sought treatment for her back 
and hip at the Walla Walla VA medical 
center in the 1970s.  If the name(s) 
differs from the one used for the request 
in 2009, send a new request under the 
appropriate name(s) for treatment records 
for the back and hip at the Walla Walla VA 
medical center.  

4.  After completion of the foregoing, 
schedule the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of the appellant's claimed spine 
disability and hip disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that (a) any 
diagnosed spine disability is due to 
service or an incident in service; and (b) 
any diagnosed hip disability is (i) due to 
service or an incident in service; or (ii) 
proximately due to or the result of a 
spine disability; or (iii) has been 
aggravated by a spine disability.  The 
rationale for all opinions expressed 
should be provided.

5.  Schedule the appellant for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted.  

The AMC/RO must specify for the examiner 
the appellant's claimed stressor events 
that occurred on her job at the Hammond 
General Hospital in service.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor established by the record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
to be sufficient to produce PTSD by the 
examiner.  

If the examination results in psychiatric 
diagnosis/es other than PTSD, the examiner 
should offer an opinion as to the etiology 
of each non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that such disorder is related 
to active service.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

6.  Then, readjudicate the appeal.  In 
doing so, in light of Clemons, the AMC/RO 
must specifically consider whether service 
connection is warranted for any currently 
diagnosed psychiatric disability, to 
include PTSD.  Readjudication of the issue 
of entitlement to service connection for a 
hip disability on appeal should include 
consideration of the prior and amended 
versions of 38 C.F.R. § 3.310.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

